    Case: 1:20-cr-00268 Document #: 73 Filed: 01/12/21 Page 1 of 4 PageID #:174




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No. 20 CR 268
      v.
                                                  Judge Thomas M. Durkin
RICKIE FOY

           JOINT MOTION TO PROCEED BY VIDEOCONFERENCE

      The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and defendant RICKIE

FOY, through defendant’s counsel, RICHARD KLING, respectfully file this joint

motion requesting an order authorizing the parties to proceed by videoconference to

conduct a bench trial as to FOY. The parties seek such relief because an in-person

bench trial would seriously jeopardize public health and safety and because further

delay would cause serious harm to the interests of justice in this particular case.

                                    Background

The COVID-19 Pandemic

      On March 29, 2020, the Judicial Conference of the United States found that

the national emergency declared by the President related to the COVID-19 pandemic

had affected and would continue to materially affect the functioning of the federal

courts. In light of this public health emergency, and pursuant to Sections 15002(b)(1)

and (b)(2)(A) of the CARES Act, Pub. L. 116-136, 134 Stat. 281, on October 29, 2020,

Chief Judge Rebecca R. Pallmeyer entered the Seventh Amended General Order 20-

0012 for the U.S. District Court for the Northern District of Illinois, which permits

and encourages bench trials. Id. at ¶ 2. On November 13, 2020, Chief Judge Pallmeyer
    Case: 1:20-cr-00268 Document #: 73 Filed: 01/12/21 Page 2 of 4 PageID #:175




entered the Eighth Amended General Order, which suspended all criminal jury trials,

and stated that criminal case procedures are governed by General Order 20-0012 and

its amendments. Id. at ¶¶ 2, 4.

Proceedings in this Case

      On June 4, 2020, defendant was charged by complaint with conspiracy to

commit bank theft, in violation of 18 U.S.C. §§ 371 and 2113(b). Dkt. No. 1. On June

17, 2020, defendant was indicted on the same charge. Dkt. No. 29.

      Defendant has been detained since June 4, 2020. If convicted, defendant faces

a maximum term of imprisonment of 5 years under 18 U.S.C. § 371.

      At a status on December 1, 2020, defendant advised the Court that he wished

to waive his right to a jury trial and resolve this case by bench trial, and the

government advised the Court that it consented to a bench trial. Dkt. No. 65. The

Court set the case for a bench trial on January 20, 2021. Id. Both parties expressed a

willingness to proceed remotely via videoconference.

      On December 16, 2020, after a colloquy with the Court, defendant orally

waived his right to a jury trial. Dkt. No. 69. Both parties agreed to a remote bench

trial, with the witnesses, parties, and Court appearing via videoconference. Id.

                                  Request for Relief

      The parties request that this Court enter an order permitting them to proceed

via videoconference to resolve this case by bench trial.

      Defendant has consulted with counsel regarding his decision to proceed to a

bench trial conducted by videoconference. Defendant has knowingly and voluntarily

agreed to proceed in such a manner. Defendant acknowledges having Confrontation


                                          2
    Case: 1:20-cr-00268 Document #: 73 Filed: 01/12/21 Page 3 of 4 PageID #:176




Clause rights under the U.S. Constitution, and waives any such rights necessary to

proceed to trial by two-way videoconference. By proceeding via videoconference,

defendant would be able to resolve this criminal case more expeditiously. Specifically,

if the Court finds defendant not guilty, the case will be over and defendant will be

released from custody. In the event that the Court finds defendant guilty, the parties

will request to proceed to sentencing expeditiously, particularly considering that

defendant has been detained since June 2020, the statutory maximum term of

imprisonment for conspiracy is 5 years, and the Court may conclude that a sentence

of less than 5 years is sufficient but not greater than necessary to achieve the

purposes of sentencing under 18 U.S.C. § 3553(a). Delaying the trial in this particular

case as to defendant would cause serious harm to the interest of justice by

unnecessarily extending this criminal proceeding.

      For these reasons, proceeding to a bench trial conducted by videoconference

would avoid serious harm to the interests of justice as well as protect the health and

safety of defendant, defense counsel, witnesses, prosecutors, court staff, and the

public by reducing the number of in-person interactions to the greatest extent

possible.




                                          3
    Case: 1:20-cr-00268 Document #: 73 Filed: 01/12/21 Page 4 of 4 PageID #:177




                                   Conclusion

      The parties respectfully request that the Court grant this motion and enter an

order permitting them to proceed by videoconference to resolve this case by bench

trial. The parties will also submit to the Court a proposed written waiver of

defendant’s rights.



Dated: January 12, 2021                      Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:     /s/ Matthew Madden
                                             RAMON VILLALPANDO
                                             MATTHEW MADDEN
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             219 S. Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 886-2050

                                      By:    /s/ Richard Kling
                                             RICHARD KLING
                                             Chicago-Kent Law Offices
                                             565 West Adams Street
                                             6th Floor
                                             Chicago, Illinois 60661
                                             (312) 236-8708

                                             Counsel for Rickie Foy




                                         4
